Citation Nr: 0313403	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  01-04 566A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to a compensable rating for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel




INTRODUCTION

The veteran served on active duty from October 1970 to 
October 1972.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an October 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Washington, DC.  In a June 2002 rating action, 
the RO granted the veteran nonservice-connected pension 
benefits.  As indicated by the RO within this decision, this 
is considered a full grant of the veteran's claim regarding 
this issue.  Consequently, the issue of entitlement to 
service connection for a pension is not before the Board at 
this time.

It appears that the veteran may be homeless.  The RO should 
attempt to insure that the veteran receives a copy of this 
determination and the veteran is asked to insure that he 
provides that RO with an address to contact him when 
necessary.     


FINDING OF FACT

Demonstrable liver damage with mild gastrointestinal 
disturbance or intermittent fatigue, malaise, and anorexia, 
or incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during a 12-month period is 
not shown.


CONCLUSION OF LAW

The criteria for a compensable evaluation for hepatitis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.114 Diagnostic Code (DC) 7345 (effective 
prior to July 2, 2001); 38 C.F.R. § 4.114, DC 7345 (effective 
July 2, 2001).
REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Within a series of VA hospitalizations of the veteran, 
including August 1998, September 1998, and February 2000, 
along with outpatient treatment, little reference is made to 
the veteran's liver or his service-connected hepatitis 
condition.  On VA examination in September 2000, evaluation 
of his abdomen was flat and no masses or tenderness was 
found.  The veteran made reference to dark urine but 
indicated "no complaints at the present time with reference 
to his liver."  Diagnostic tests at that time were 
essentially normal.  The veteran was diagnosed with chronic 
hepatitis C, "[a]pparently asymptomatic at the present 
time."  Physical examination was "unremarkable."  

In both the veteran's notice of disagreement (dated May 2001) 
and his substantive appeal to the Board (dated January 2002), 
he requested an increase evaluation in his service-connected 
disorder.  However, he made no reference to any disability he 
associated with the service-connected condition.  Treatment 
records submitted by the veteran also make little reference 
to the disorder at issue.  Treatment records cite a series of 
nonservice-connected disorders that are not at issue before 
the Board at this time.  Medical records recently submitted 
by the veteran make no reference to hepatitis.

Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities. 38 
C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history, including service medical 
records.  38 C.F.R. §§ 4.2, 4.41.  An evaluation of the level 
of disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the VA is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

The criteria for rating hepatitis were revised effective July 
2, 2001.  Where the law and regulations change while a case 
is pending, the version more favorable to the veteran 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Since the veteran 
applied for an increased rating for hepatitis prior to July 
2001, the Board is obligated under Karnas to evaluate the 
claim under both the old and (effective from July 2, 2001) 
the new criteria.  The VA Office of General Counsel has 
determined that when a provision of the VA rating schedule is 
amended while a claim for an increased rating under that 
provision is pending, the Board should first determine 
whether the intervening change is more favorable to the 
veteran.  If the amendment is more favorable, the Board 
should apply that provision to rate the disability for 
periods from and after the effective date of the regulatory 
change.  However, the Board may apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00.

The veteran's service-connected hepatitis is currently rated 
under 38 C.F.R. § 4.114, DC 7345 (Hepatitis, infectious).  
The criteria under DC 7345, in effect before July 2, 2001, 
contemplate that a 100 percent rating is warranted when 
competent and probative evidence shows that a claimant is 
disabled by infectious hepatitis, with marked liver damage 
manifest by liver function test and marked gastrointestinal 
symptoms, or with episodes of several weeks duration 
aggregating three or more a year and accompanied by disabling 
symptoms requiring rest therapy.  A 60 percent rating is 
warranted when the evidence shows infectious hepatitis, with 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
A 30 percent rating is warranted when a claimant is disabled 
by infectious hepatitis, with minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal disturbance 
of lesser degree and frequency but necessitating dietary 
restriction or other therapeutic measures.  A 10 percent 
rating is warranted when the evidence shows infectious 
hepatitis, with demonstrable liver damage with mild 
gastrointestinal disturbance.  A zero percent rating is 
warranted when competent and probative evidence shows 
infectious hepatitis that has healed and is asymptomatic.

The criteria under DC 7345 in effect since July 2, 2001, 
contemplate that a 100 percent rating is warranted when 
competent and probative evidence shows that chronic liver 
disease without cirrhosis (including hepatitis B and chronic 
active hepatitis) is productive of near-constant debilitating 
symptoms (such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain).

A 60 percent rating is warranted when there is daily fatigue, 
malaise, and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.

A 40 percent rating is warranted when there is daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least six weeks during the past 12-month period. A 20 percent 
rating is warranted when there is daily fatigue, malaise, and 
anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period. A 10 percent rating is warranted when there is 
intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period. A zero percent (noncompensable) rating is warranted 
when competent and probative evidence shows that chronic 
liver disease is asymptomatic.

The Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas.  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes an examination report, 
hospitalization records, and outpatient treatment reports.  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.  

Moreover, in a March 2002 letter and a June 2002 supplemental 
statement of the case, the veteran was effectively furnished 
notice of the types of evidence necessary to substantiate his 
claim as well as the types of evidence VA would assist him in 
obtaining.  See Generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Furthermore, he has been notified of the 
applicable laws and regulations that set forth the criteria 
for entitlement to an increased evaluation.  The discussions 
in the rating decision, statement of the case, and 
supplemental statement of the case have informed the veteran 
of the information and evidence necessary to warrant 
entitlement to the benefit sought.  In the June 2002 
supplemental statement of the case, the RO evaluated this 
case under the new criteria for the evaluation of hepatitis 
and cited what would be required for a compensable evaluation 
under the new criteria.  In the April 2001 statement of the 
case, the RO clearly evaluates the veteran's hepatitis under 
the old criteria.  Accordingly, the Board finds no prejudice 
to the veteran in proceeding with this case at this time.  
The Board finds that the notice requirements of the new law 
and regulation have been met.  

Increased Evaluation

Neither the "old" nor the "new" criteria are more favorable 
to the veteran.  Both sets of criteria have been considered 
and neither provides a basis to grant the veteran 
compensation for this disorder.  The medical evidence of 
record along with the veteran's own subjective complaints do 
not indicate demonstrable liver damage with mild 
gastrointestinal disturbance.  In addition, intermittent 
fatigue, malaise, and anorexia, or incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks, 
during a 12-month period is not shown or even contended by 
the veteran.

Here, neither the "old" nor the "new" criteria for a 
compensable rating are met. Currently, the veteran's liver 
function is essentially normal and he had no liver related 
complaints in September 2000.  The examination showed a 
hepatitis condition that was asymptomatic.  The veteran's 
nonservice-related injuries and disorders have never been 
associated with his service-connected condition.  There is no 
basis for assigning a compensable rating under either the 
"old" or the "new" criteria.  The condition as described by 
the veteran himself indicates that the currently assigned 
noncompensable rating best describes the service-connected 
hepatitis under the old or new criteria.

In the absence of any competent evidence that the service-
connected hepatitis is currently symptomatic or disabling, a 
rating of 10 percent for such disability is not warranted.  
The doctrine of resolving reasonable doubt in the veteran's 
favor is not applicable in this case as the preponderance of 
the evidence is against his claim.


ORDER

Entitlement to a compensable rating for hepatitis C is 
denied. 



	                        
____________________________________________
	P.M. DILORENZO


 

	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps 
you can take if you disagree with our decision.  We are in the process of 
updating the form to reflect changes in the law effective on December 27, 
2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these 
important corrections to the advice in the form:

?	These changes apply to the section entitled "Appeal to the United 
States Court of Appeals for Veterans Claims."  (1) A "Notice of 
Disagreement filed on or after November 18, 1988" is no longer 
required to appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General Counsel.
?	In the section entitled "Representation before VA," filing a 
"Notice of Disagreement with respect to the claim on or after 
November 18, 1988" is no longer a condition for an attorney-at-law or 
a VA accredited agent to charge you a fee for representing you.



 

